Citation Nr: 0315737
Decision Date: 05/30/03	Archive Date: 07/22/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-23 182	)	DATE MAY 30, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right shoulder disability.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for a neck disability.

4. Entitlement to service connection for bilateral hammertoes and bunions.

5. Entitlement to service connection for a bilateral foot rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to January 1986.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied all of these claims.

In a Board decision of December 2002 several issues were decided.  The issues on the title page were further developed by the Board as set forth below.


REMAND

Once this case was at the Board, development was undertaken on the instant issues, by the Board pursuant to regulations that were then in effect.  See e.g., 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002).  During the time the case was at the Board, there was development undertaken, and additional evidence was obtained.  Thereafter, the Board was to send notice of the evidence obtained.

Prior to sending out notice concerning the evidence that had been obtained, pertinent provisions of 38 C.F.R. § 19.9 were invalidated by the United States Court of Appeals for the Federal Circuit.  See Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The evidence must be reviewed by the RO prior to a Board determination on this matter.  Consideration of the evidence by the RO has not been waived.

The Board regrets the additional delay a remand will cause in this case; however, it is necessary to ensure that the veteran receives every consideration entitled to him under the law.

Accordingly, the case is REMANDED for the following development:

The RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority, including that obtained since the last supplemental statement of the case.  The RO must provide adequate reasons and bases for its determination made by rating decision.

If the benefit sought on appeal remains denied, the RO should furnish to the veteran and his representative an appropriate supplemental statement of the case, and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2002).


